ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Aurora Flight Sciences Corporation         )      ASBCA Nos. 59608, 59609
                                           )
Under Contract Nos. W31P4Q-04-C-R378       )
                    W911 W6-05-D-0003      )
                    HROOll-05-C-0035       )
                    NASI-03054             )

APPEARANCES FOR THE APPELLANT:                    Craig A. Holman, Esq.
                                                  Dominique L. Casimir, Esq.
                                                   Arnold & Porter LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Kara M. Klaas, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 13 January 2015
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59608, 59609, Appeals of Aurora
Flight Sciences Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2